Citation Nr: 1642015	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  13-06 277A	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right knee strain.  

2.  Entitlement to an initial compensable rating for service-connected left knee strain.

3.  Entitlement to an initial compensable rating for service-connected right first metatarsophalangeal joint osteoarthritis.

4.  Entitlement to an initial compensable rating for service-connected left first metatarsophalangeal joint osteoarthritis.

5.  Entitlement to an initial compensable rating for service-connected tension headaches associated with traumatic brain injury (TBI).

6.  Entitlement to an initial compensable rating for service-connected hypertension.

7.  Entitlement to an initial compensable rating for service-connected chronic rhinitis.

8.  Entitlement to an initial compensable rating for service-connected chronic sinusitis.

9.  Entitlement to an initial compensable rating for service-connected erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from March 1987 to June 2010; he also had 4 months and 27 days of additional previous active duty. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of this case now resides with the RO in St. Petersburg, Florida.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that his service-connected disabilities are worse than currently evaluated.  See March 2013 VA Form 9; May 2016 hearing transcript.

Remand is required for all nine disabilities to obtain post-service federal and private treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  This includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  

In this regard, the Veteran has indicated that he has received post-service treatment for these disabilities at Patrick Air Force Base (Florida) and Viera VA Outpatient Clinic (Florida).  See March 2013 VA Form 9; May 2016 hearing transcript.  None of these records were obtained by the RO.  Therefore, remand is required to obtain the outstanding records.

Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran most recently underwent VA examinations for his knees, feet and erectile dysfunction in June 2010, over six years ago.  During the May 2016 hearing, the Veteran reported these disabilities had worsened.  Current examinations shall thus be conducted.  As regards these examinations, additional findings are now necessary.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  

Additionally, at the 2016 Board hearing, the Veteran reported he recently went to the emergency room as he felt he was having a heart attack.  He felt this was related to his hypertension.  Regarding the erectile dysfunction, he testified that since 2010 he'd seen a treatment specialist and had a pump for the condition.  Regarding headaches, the Veteran testified to daily headaches with migraines a few times per month.  This represents a worsening from the 2010 VA examination.  This testimony indicates that the hypertension, erectile dysfunction, headaches, and TBI may have worsened since the 2010 and 2011 VA examinations.  

Finally, while on remand, the AOJ must clearly consider whether referral for extra-schedular evaluation based on the Veteran's service-connected disabilities is warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Viera VA outpatient clinic and obtain and associate with the claims file all outstanding records of treatment since June 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include those at the Patrick Air Force Base.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of the Veteran's service-connected knee and foot disabilities.  The entire claims file must be made available to and be reviewed by the examiners.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examinations must be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees and spine.  Ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of the Veteran's service-connected erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire (DBQ) must be utilized.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected TBI and headaches.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate DBQs must be utilized.

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected rhinitis and sinusitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate DBQ must be utilized.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  Then, the claims must be readjudicated.  As part of that readjudication, determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

